788 N.W.2d 453 (2010)
Jacqueline M. TABBERT, Plaintiff-Appellee,
v.
Laurie BARKWAY, Promedica Health Systems, Inc., and Herrick Memorial Hospital, Inc., Defendants-Appellees, and
Sean Theisen, Defendant-Appellant.
Docket No. 141420. COA No. 296195.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the June 3, 2010 order *454 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.